Exhibit 10.10

QEP RESOURCES, INC.

EXECUTIVE SEVERANCE COMPENSATION PLAN



--------------------------------------------------------------------------------

QEP RESOURCES, INC.

EXECUTIVE SEVERANCE COMPENSATION PLAN

ARTICLE I

INTRODUCTION

The Board of Directors of QEP Resources, Inc. recognizes that, as is the case
with many publicly held corporations, the possibility of a Change in Control
exists. This possibility, and the uncertainty it creates with executives, may be
detrimental to the Company and its shareholders if executives are distracted
and/or leave the Company.

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from executive employees regarding the best interests of
the Company and its shareholders without concern that the executive employees
might be distracted or concerned by their personal uncertainties and risks
created by the perception of an imminent or occurring Change in Control.

In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its shareholders to treat fairly its executive employees whose employment
terminates in connection with or following a Change in Control.

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company and its Affiliates of the executive employees’ continued
employment and attention and dedication to duty, and to seek to ensure the
availability of their continued service, notwithstanding the possibility, threat
or occurrence of a Change in Control.

In order to fulfill the above purposes, the Board hereby adopts this QEP
Resources, Inc. Executive Severance Compensation Plan, as may be amended from
time to time, effective as of the Effective Date, as set forth below.

ARTICLE II

ESTABLISHMENT OF PLAN

As of the Effective Date, the Company hereby adopts its separation compensation
plan known as the QEP Resources, Inc. Executive Severance Compensation Plan, as
set forth in this document.

 

2



--------------------------------------------------------------------------------

ARTICLE III

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

(a) Affiliate. The Company and any entity that is treated as the same employer
as the Company under Sections 414(b), (c), (m), or (o) of the Code, any entity
required to be aggregated with the Company pursuant to regulations adopted under
Section 409A of the Code, or any entity otherwise designated as an Affiliate by
the Company.

(b) Annual Cash Incentive Plans. Any annual cash incentive plan, program or
arrangement offered by an Employer.

(c) Annual Base Salary. The Participant’s gross annual base salary in effect
immediately prior to the Change in Control.

(d) Average Annual Bonus Amount. The higher of: (i) the average of the annual
bonuses a Participant actually received under the Annual Cash Incentive Plans,
including, with respect to any Transferred Participant under any annual cash
incentive plan, program, or arrangement offered by Questar prior to the
Effective Date, for the Look-Back Period; or (ii) the average annual target
bonuses established for the Participant under the Company’s Annual Cash
Incentive Plans, including, with respect to any Transferred Participant under
any annual cash incentive plan, program, or arrangement offered by Questar prior
to the Effective Date, for the Look-Back Period. In the event a Participant’s
Date of Termination occurs prior to payment of the annual bonus under the Annual
Cash Incentive Plans for the most recently completed fiscal year, the amount
actually received for such year for purposes of (i) above shall be deemed to be
the target bonus amount established for the Participant under the Annual Cash
Incentive Plans for such year.

(e) Board. The Board of Directors of the Company.

(f) Cause. Cause shall mean: (i) the willful and continued failure of the
Participant to perform substantially the Participant’s duties with an Employer
(other than any such failure resulting from incapacity due to physical or mental
illness), following written demand for substantial performance delivered to the
Participant by the Board or the Chief Executive Officer of the Company; or
(ii) the willful engaging by the Participant in conduct which is materially
injurious to an Employer. For purposes of this definition, no act or failure to
act on the part of the Participant shall be considered “willful” unless it is
done, or omitted to be done, by the Participant without reasonable belief that
the Participant’s action or omission was in the best interests of an Employer.
The Company, acting through its Board of Directors, must notify the Participant
in writing that the Participant’s employment is being terminated for “Cause”.
The notice shall include a list of the factual findings used to sustain the
judgment that the Participant’s employment has been terminated for “Cause”.

(g) Change in Control. A Change in Control of the Company shall be deemed to
have occurred if (i) any individual, entity, or group(within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than a trustee or

 

3



--------------------------------------------------------------------------------

other fiduciary holding securities under an employee benefit plan of the
Company, is or becomes the beneficial owner (as such term is used in Rule 13d-3
under the Exchange Act) of securities of the Company representing 25 percent or
more of the combined voting power of the Company; or (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, as of the Effective Date, constitute
the Company’s Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Effective Date, or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60 percent of the combined voting
power of the voting securities of which are owned by the stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. In addition, if a Change in Control constitutes
a payment event with respect to any payment under the Plan which provides for
the deferral of compensation and is subject to Section 409A of the Code, the
transaction or event described in clauses (i), (ii), (iii) and (iv) with respect
to such payment must also constitute a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A of the Code.

(h) Code. The Internal Revenue Code of 1986, as amended from time to time.

(i) Company. QEP Resources, Inc. and any successor to such entity.

(j) Compensation. For purposes of this Plan, “Compensation” means (i) with
respect to any Participant who participates in the Retirement Plan, such
Participant’s remuneration taken into account for purposes of calculating the
retirement benefit thereunder, and, (ii) with respect to any Participant who
participates in the SERP, such Participant’s remuneration taken into account for
purposes of calculating the retirement benefit thereunder.

(k) Date of Termination. The date on which a Participant ceases to be an
Employee of an Employer as a result of a Separation from Service.

(l) Disability. A condition that renders a Participant unable to engage in any

 

4



--------------------------------------------------------------------------------

substantial, gainful activity by reason of any medically-determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve months. The foregoing
definition of “Disability” shall be interpreted in a manner consistent with
Section 409A of the Code and the Internal Revenue Service and Treasury guidance
thereunder.

(m) Eligible Employee. Any officer of any Employer.

(n) Employee Matters Agreement. That certain Employee Matters Agreement, by and
between Questar Corporation and the Company, dated as of June 14, 2010.

(o) Employer. The Company or any Affiliate which participates in the Plan
pursuant to Article IX hereof.

(p) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(q) Good Reason. Good Reason, with respect to a Participant’s termination of
employment, means any of the following events or conditions which occur without
the Participant’s written consent, and which remain in effect after notice has
been provided by the Participant to the Company of such material reduction and
the expiration of a 30 day cure period: (i) a material diminution in the
Participant’s base compensation; (ii) a material diminution in the Participant’s
authority, duties, or responsibility; (iii) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom the Participant
is required to report, including a requirement that a Participant report to a
corporate officer or employee instead of reporting directly to the Board; (iv) a
material diminution in the budget over which the Participant retains authority;
(v) a material change in the geographic location at which the Participant
performs services; or (vi) any other action or inaction that constitutes a
material breach by an Employer of the Participant’s employment agreement (if
any). The Participant’s notification to the Company must be in writing and must
occur within a reasonable period of time, not to exceed 90 days, following the
Participant’s discovery of the relevant event or condition.

(r) Long-Term Cash Incentive Plan. The Company’s Long-Term Cash Incentive Plan,
as may be amended from time to time, or any successor or replacement multi-year
cash incentive plan(s) or arrangement(s).

(s) Look-Back Period. The last three full fiscal years immediately prior to the
Change in Control, or such shorter number of full fiscal years that the
Participant was actually employed by an Employer, including, with respect to any
Transferred Participant, any such period during which the Transferred
Participant was actually employed by Questar.

(t) Participant. An individual who is designated as such pursuant to
Section 4.1.

(u) Plan. The QEP Resources, Inc. Executive Severance Compensation Plan, as set
forth in this document.

 

5



--------------------------------------------------------------------------------

(v) Plan Administrator. The Compensation Committee of the Board.

(w) Questar. Questar Corporation, a Utah corporation, and any of its Affiliates
(as defined in the Questar Corporation Executive Severance Compensation Plan, as
amended and restated effective October 23, 2007).

(x) Retirement Plan. The QEP Resources, Inc. Retirement Plan, as amended or
restated from time to time, or any successor plan.

(y) Separation Benefits. The benefits described in Article VI that are provided
to qualifying Participants under the Plan.

(z) Separation from Service. A “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h).

(aa) SERP. The QEP Resources, Inc. Supplemental Executive Retirement Plan, as
amended or restated from time to time, or any successor plan.

(bb) Target Long Term Bonus Amount. The single target bonus established for the
Participant under the Company’s Long Term Cash Incentive Plan for the
performance period beginning in the year in which the Date of Termination
occurs. In the event the Participant’s Date of Termination occurs prior to the
establishment of the Participant’s target bonus for the performance period
beginning in the year in which the Date of Termination occurs, the Target Long
Term Bonus Amount shall be the single target bonus established for the
Participant under the Company’s Long Term Cash Incentive Plan for the
performance period beginning in the year immediately preceding the year in which
the Date of Termination occurs.

(cc) Transferred Participant. A Participant who is a “QEP Employee” (as such
term is defined in the Employee Matters Agreement).

ARTICLE IV

ELIGIBILITY

4.1 Participation. The Board shall, in its sole discretion, select from the
group of Eligible Employees those individuals who may participate in the Plan.
Any Eligible Employee selected for participation shall become a Participant upon
written notification by the Board (or its designee) to such Eligible Employee of
his or her participation in the Plan.

4.2 Duration of Participation.

(a) Prior to the occurrence of a Change in Control, a Participant shall continue
to participate in the Plan at the sole discretion of the Board, which may
terminate the individual’s participation in the Plan at any time, and for any
reason. A Participant shall automatically cease participation in the Plan when
he ceases to be an Eligible Employee of any Employer prior to a Change in
Control.

(b) On and after a Change in Control, a Participant shall cease to be a
Participant in the Plan if he ceases to be an Eligible Employee of any Employer
and is not entitled to payment of a Separation Benefit or any other benefits
under the Plan (such as the

 

6



--------------------------------------------------------------------------------

special tax payment). A Participant entitled to payment of a Separation Benefit
or any other amounts under the Plan shall remain a Participant in the Plan until
the full amount of the Separation Benefit and any other amounts payable under
the Plan have been paid.

ARTICLE V

ENTITLEMENT TO BENEFITS

5.1 Terminations of Employment Which Give Rise to Separation Benefits Under This
Plan. A Participant shall be entitled to Separation Benefits as set forth in
Article VI below if, at any time following a Change in Control and prior to the
third anniversary of the Change in Control, the Participant incurs a Separation
from Service from an Employer that is (a) initiated by the Participant’s
Employer for any reason other than Cause, death, or Disability, or (b) initiated
by the Participant for Good Reason within 60 days following the expiration of
the cure period afforded the Company to rectify the condition giving rise to
Good Reason.

5.2 Eligibility for Equity Incentive Benefits and Special Tax Payments. All
Participants at the time of a Change in Control shall be eligible to receive the
equity incentive benefits provided in Article VII and the special tax payments
set forth in Article VIII.

ARTICLE VI

SEPARATION BENEFITS

6.1 Separation Benefits; General. If a Participant’s employment is terminated in
circumstances entitling the participant to Separation Benefits pursuant to
Section 5.1, the Company shall provide to such Participant the cash payment set
forth in Section 6.2 below, the pro-rata bonuses set forth in Section 6.3 below,
the enhanced retirement benefits set forth in Section 6.4 below, the continued
welfare benefits as set forth in Section 6.5 below, and the stock option and
stock appreciation right benefits set forth in Section 6.6 below.

6.2 Cash Severance. Participants shall be eligible for cash severance equal to
the aggregate of the following amounts:

(a) an amount equal to two (2) times the Participant’s Annual Base Salary; and

(b) an amount equal to two (2) times the Participant’s Average Annual Bonus
Amount; and

(c) an amount equal to two (2) times the Participant’s Target Long-Term Bonus
Amount.

All cash payments required by this Section 6.2 shall be paid within 10 calendar
days of the Participant’s Date of Termination; subject, however, to any payment
delay required by Section 6.8(b).

6.3 Pro-Rata Bonus Amounts. Participants shall be eligible for a cash payment
equal to the aggregate of the following pro-rata bonus amounts:

(a) a bonus equal to the product of (i) the bonus the Participant would have

 

7



--------------------------------------------------------------------------------

received under the Annual Cash Incentive Plans for the year in which the Date of
Termination occurs, multiplied by (ii) a fraction, the numerator of which is the
number of months (rounded up to whole months) the Participant was employed
during the year in which the Date of Termination occurs, and the denominator of
which is 12. In the event the Date of Termination occurs prior to the
establishment of a bonus amount under the Annual Cash Incentive Plans for the
year in which the Date of Termination occurs, then, solely for purposes of this
Section 6.3(a), the Date of Termination shall be deemed to be December 31st of
the immediately preceding year.

(b) for each of the performance periods outstanding under the Long Term Cash
Incentive Plan as of the Date of Termination, a bonus equal to the product of
(i) the greater of (A) the target bonus established for the Participant under
the Long Term Incentive Plan for such performance period, or (B) the actual
bonus that would have been earned by the Participant under the Long Term
Incentive Plan for such performance period, multiplied by (ii) a fraction, the
numerator of which is the number of months the Participant was employed during
the performance period (rounded up to whole months), and the denominator of
which is the total number of months in the performance period. Solely for
purposes of determining which performance periods are taken into account for
purposes of the preceding sentence, (i) a performance period shall be deemed to
be outstanding if payment has yet to occur for such period as of the Date of
Termination, even if the actual performance period (i.e. the period over which
performance is measured) has already ended, and (ii) a performance period shall
not be deemed to be outstanding if a target bonus has yet to be established for
such period as of the Date of Termination.

All cash payments required by this Section 6.3 shall be paid in a single lump
sum within 60 days following the end of the year in which the Date of
Termination occurs; subject, however, to any payment delay required by
Section 6.8(b).

6.4 Enhanced Retirement Benefits. Participants shall be entitled to an enhanced
retirement benefit under the Retirement Plan and/or the SERP, to the extent that
the Participant is a participant in such plan(s) as of the Date of Termination,
as follows:

(a) Vested Participants. Participants who have an accrued vested benefit under
either the Retirement Plan or both the Retirement Plan and the SERP as of the
Date of Termination shall be entitled to an enhanced retirement benefit under
this Plan in an amount equal to the excess of (i) the benefit accrued under the
Retirement Plan and the SERP (if participating) as of the Date of Termination
calculated as if (A) the Participant had been credited with two additional years
of benefit service under the Retirement Plan and the SERP (if participating) as
of the Date of Termination, and (B) the Participant’s Compensation under the
Retirement Plan and the SERP (if participating) for each additional year of such
service had been equal to the Participant’s Compensation for the last full
fiscal year prior to the Date of Termination, over (ii) the actual benefit
accrued under the Retirement Plan and the SERP (if participating) as of the Date
of Termination.

(b) Non-Vested Participants. Participants who have an accrued unvested benefit
under the Retirement Plan as of the Date of Termination shall be entitled to an
enhanced retirement benefit under this Plan in an amount equal to what would be
the Participant’s accrued vested benefit (if any) under the Retirement Plan and
the SERP (if participating) as of the Date of Termination calculated as if
(i) the Participant had been credited with two additional years of

 

8



--------------------------------------------------------------------------------

vesting and benefit service under the Retirement Plan and the SERP (if
participating) as of the Date of Termination, and (ii) the Participant’s
Compensation under the Retirement Plan and the SERP (if participating) for each
additional year of such service had been equal to the Participant’s Compensation
for the last full fiscal year prior to the Date of Termination.

(c) Transferred QEP SERP Participants. Notwithstanding the foregoing, any
Participant who is a “Transferred QEP SERP Participant” (as defined in the SERP)
and has an accrued vested benefit under the SERP as of the Date of Termination
shall only be entitled to an enhanced retirement benefit under the SERP in an
amount equal to the benefit accrued under the SERP as of the Date of Termination
calculated as if (i) the Participant had been credited with two additional years
of benefit service under the SERP as of the Date of Termination, and (ii) the
Participant’s Compensation under the SERP for each additional year of such
service had been equal to the Participant’s Compensation for the last full
fiscal year prior to the Date of Termination.

(d) Payment of Enhanced Retirement Benefits. Any enhanced retirement benefit to
which a Participant may be entitled under paragraph (a), (b) or (c) above shall
be paid in a single lump sum within 30 calendar days of the Date of Termination;
subject, however, to any payment delay required by Section 6.8(b). The lump sum
payment shall be equal to (i) the present value of the applicable enhanced
retirement benefit on the Date of Termination, calculated using a standard
mortality table referred to as the 1983 Group Annuity Mortality table and an
interest rate equal to 80% of the average of the IRS 30-year Treasury Securities
Rates for the six-month period preceding the participant’s retirement, plus
(ii) interest on such amount, credited monthly from the Date of Termination
through the date of payment (taking into account any delay required by
Section 6.8(b)), using the appropriate 30-year Treasury bond quoted in the Wall
Street Journal on the first business day of each month. The appropriate 30-year
Treasury bond shall be the bond that has the closest maturity date (by month)
preceding the month on which interest is to be credited.

(e) Ineligible to Participate in Retirement Plan. In no event shall a
Participant be entitled to any benefit under this Section 6.4 if he or she is
not a participant in the Retirement Plan and/or the SERP as of the Date of
Termination.

6.5 Continued Welfare Benefits. For six (6) months following the Participant’s
Date of Termination, the Participant and his or her family shall be provided
without cost medical, dental, disability, accidental death and dismemberment,
and life insurance benefits that are the same as, or substantially similar to,
the benefits that would have been received during such period had the
Participant’s employment not been terminated. Some or all of the benefits
required by this Section may be provided through the payment or reimbursement of
premiums incurred for similar coverage procured by the Company on the
Participant’s behalf or by the Participant, through the payment of COBRA
premiums, or pursuant to the terms and conditions of the Company’s retiree
health insurance program, if applicable, in each case as determined by the
Company in its sole discretion and subject to Sections 6.8 and 12.8 below.

6.6 Stock Option and Stock Appreciation Right Benefits. Notwithstanding any
shorter period to the contrary in any agreement between a Participant and the
Company evidencing a grant of stock options or stock appreciation rights, the
Participant shall have a minimum of one year following the Date of Termination
in which to exercise any vested stock

 

9



--------------------------------------------------------------------------------

options and stock appreciation outstanding as of the Change in Control. Nothing
in this Section 6.6, however, shall require the Company to continue in effect
any stock option or stock appreciation right following a Change in Control, if,
pursuant to the terms of the Change in Control, the Participant will receive
automatically (on or within a reasonable time following the Change in Control),
in cash or marketable securities, the intrinsic value of such awards as of the
date of the Change in Control.

6.7 Other Benefits Payable. To the extent not theretofore paid or provided, the
Company shall timely pay or provide (or cause to be paid or provided) to a
Participant entitled to Separation Benefits, any other amounts or benefits
required to be paid or provided to the Participant or which the Participant is
eligible to receive under any plan, program, policy or practice or contract or
agreement of an Employer. Thus, by way of example and not by way of limitation,
benefits earned under the QEP Resources, Inc. Deferred Compensation Wrap Plan,
as may be amended from time to time, or the SERP shall be unaffected by a
Participant’s receipt of benefits hereunder, and shall continue to be payable
solely in accordance with the relevant terms of those plans. Notwithstanding the
foregoing, if a Participant is entitled to Separation Benefits under this Plan
and is also entitled to severance benefits under any employment agreement or
other severance pay plan or policy of the Company, benefits from this Plan will
be offset by the amount of the severance benefits or similar amounts received
under or payable in accordance with such other agreements, plans, or policies.
In addition, Separation Benefits under this Plan shall also be reduced by any
amounts that are paid under the Annual Cash Incentive Plans or Long Term Cash
Incentive Plan which are contingent on the Participant’s termination of
employment following a Change in Control.

6.8 Code Section 409A; Specified Employees.

(a) Subject to Section 6.8(b) hereof, to the extent permitted under Code
Section 409A, any separate payment or benefit under this Agreement or otherwise
shall not be deemed “nonqualified deferred compensation” subject to Section 409A
and to the extent provided in the exceptions in Treasury Regulation
Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception
or provision of Code Section 409A.

(b) Notwithstanding anything to the contrary in this Agreement, no compensation
or benefits shall be paid to a Participant during the 6-month period following
his or her Date of Termination to the extent that the Company determines that
the Participant is a “specified employee” as of the Date of Termination and that
that paying such amounts at the time or times indicated in this Agreement would
be a prohibited distribution under Code Section 409A(a)(2)(B)(i). If the payment
of any such amounts is delayed as a result of the previous sentence, then on the
first business day following the end of such 6-month period (or such earlier
date upon which such amount can be paid under Code Section 409A without being
subject to such additional taxes, including as a result of the Participant’s
death), the Company shall pay to the Participant a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Participant
during such 6-month period.

 

10



--------------------------------------------------------------------------------

(c) To the extent that Section 6.5 requires the Company, partially or wholly, to
subsidize any continuation of health insurance benefits following the
Participant’s Date of Termination:

(i) If such continued health insurance benefits are to be provided through
third-party insurance maintained by the Company under the Company’s benefit
plans in a manner that causes such health insurance benefits to be exempt from
the application of Code Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), the Company shall pay or reimburse such premiums in
accordance with the terms of this Agreement, subject to Section 6.8(d);
provided, however, that if, during the period of health insurance benefits
continuation coverage (the “Health Benefits Continuation Period”), any plan
pursuant to which such health insurance benefits are provided is not, or ceases
prior to the expiration of the Health Benefits Continuation Period to be, exempt
from the application of Code Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), then an amount equal to each remaining premium payment
shall thereafter be paid to the Participant as currently taxable compensation in
substantially equal monthly installments over the remainder of the Health
Benefits Continuation Period (or the remaining portion thereof), accompanied by
any additional amounts necessary to offset the taxable nature of such benefit to
the extent such amounts are either exempt from or compliant with the
requirements of Code Section 409A; or

(ii) If such continued health insurance benefits are to be provided in whole or
in part through a self-funded plan maintained by the Company, the benefits of
which are not fully-insured by a third-party insurer:

(A) To the greatest extent applicable, such health insurance benefits shall be
construed to satisfy the exemption from Code Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(v)(B), and

(B) To the extent such health insurance benefits do not satisfy such exemption
and/or extend beyond the continuation period under COBRA, determined as of the
Participant’s Date of Termination, the Company shall reimburse the premiums
relating to such health insurance benefits in accordance with Section 6.8(d).

(d) To the extent that any payments or reimbursements provided to the
Participant under Sections 6.5, 6.8(c) or 12.7 are deemed to constitute
compensation to the Participant, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred. The amount of any payments or expense
reimbursements that constitute compensation in one year shall not affect the
amount of payments or expense reimbursements constituting compensation that are
eligible for payment or reimbursement in any subsequent year, and the
Participant’s right to such payments or reimbursement of any such expenses shall
not be subject to liquidation or exchange for any other benefit.

ARTICLE VII

EQUITY INCENTIVE BENEFITS

All of a Participant’s stock options, stock appreciation rights, restricted
stock awards, and other equity incentive awards, including, without limitation,
any “conversion awards” (as defined in the Questar Corporation 2010 Long-Term
Stock Incentive Plan) then-held by the Participant, shall vest in full
immediately prior to a Change in Control.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII

SPECIAL TAX PAYMENTS

8.1 Right to Excise Tax Gross-Up. Except as set forth below, in the event it
shall be determined that any payment or distribution by an Employer to or for
the benefit of a Participant (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, but determined
without regard to any additional payments required under this Article VIII) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Participant with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Participant shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Participant of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Participant retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

8.2 Determination of Amount; Payment. Subject to the provisions of Section 8.3,
all determinations required to be made under this Article VIII, including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a nationally recognized certified public accounting firm designated by
the Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Participant within 15 business days
after the receipt of notice from the Participant that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Company shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Article VIII, shall be paid by the Company to the Participant promptly upon
receipt of the Accounting Firm’s determination, but in no event later than the
end of Participant’s taxable year next following the taxable year in which the
Participant remits the related taxes. Any costs and expenses incurred by the
Company on behalf of the Participant under this Article VIII due to any tax
contest, audit or litigation will be paid by the Company by the end of the
Participant’s taxable year following the taxable year in which the taxes that
are the subject of the tax contest, audit or litigation are remitted to the
taxing authority, or where as a result of such tax contest, audit or litigation
no taxes are remitted, the end of the Participant’s taxable year following the
taxable year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the contest or litigation.
Subject to the provisions of Section 8.3 hereof, any determination by the
Accounting Firm shall be binding upon the Company and the Participant.

8.3 IRS Dispute Procedures. The Participant shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten business days after the
Participant is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of

 

12



--------------------------------------------------------------------------------

the 30-day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that it desires to contest such
claim, the Participant shall:

(a) give the Company any information reasonably requested by the Company
relating to such claim;

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(c) cooperate with the Company in good faith in order to effectively contest
such claim; and

(d) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may direct the Participant to contest the
claim in any permissible manner (other than by paying the tax claimed and suing
for a refund), and the Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Participant with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Participant shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

8.4 Adjustments. If, after the receipt by the Participant of a Gross-Up Payment,
the Participant becomes entitled to receive any refund with respect to which
such Gross-Up payment relates, the Participant shall (subject to the Company’s
complying with the requirements of Section 8.3) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).

8.5 Withholding. All payments to the Participant in accordance with the
provisions of this Plan shall be subject to applicable withholding of local,
state, Federal and foreign taxes, as determined in the sole discretion of the
Company.

 

13



--------------------------------------------------------------------------------

ARTICLE IX

PARTICIPATING EMPLOYERS

Any Affiliate of the Company may become a participating Employer in the Plan
following approval by the Company. The provisions of the Plan shall be fully
applicable to the Employees of any such Affiliate who are Participants pursuant
to Section 4.1.

ARTICLE X

SUCCESSOR TO COMPANY

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. In the event of a Change in Control in which the successor
fails to expressly and unconditionally assume and agree to perform the Company’s
obligations under this Plan, each Participant in the Plan immediately prior to
such Change in Control shall be deemed to have incurred a qualifying Separation
from Service under Section 5.1 and shall be entitled to payment of the cash
equivalent of all Separation Benefits set forth in Article VI as if the day
prior to the date of such Change in Control were the Participant’s Date of
Termination in the form of a single lump sum within 60 days following the Change
in Control.

The term “Company,” as used in this Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.

ARTICLE XI

DURATION, AMENDMENT AND TERMINATION

11.1 Duration. If a Change in Control has not occurred, this Plan shall continue
indefinitely unless and until terminated by the Board pursuant to Section 11.2,
below. If a Change in Control occurs while this Plan is in effect, the Plan
shall continue in full force and effect for three years following such Change in
Control, and shall then automatically terminate; provided, however, that all
Participants who become entitled to any payments hereunder shall continue to
receive such payments notwithstanding any termination of the Plan.

11.2 Amendment or Termination. The Board may amend or terminate this Plan for
any reason prior to a Change in Control. In the event of a Change in Control,
this Plan shall automatically terminate as set forth in Section 11.1 but may not
be amended or prematurely terminated.

11.3 Procedure for Extension, Amendment or Termination. Any amendment or
termination of this Plan by the Board in accordance with the foregoing shall be
made by action of the Board in accordance with the Company’s charter and by-laws
and applicable law.

 

14



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

12.1 Full Settlement. Except as otherwise provided in Section 6.6, the Company’s
obligation to make the payments provided for under this Plan and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against a Participant or others. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan and such amounts shall not be reduced whether or not the
Participant obtains other employment.

12.2 Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Participant’s Employer any obligation for
the Participant to remain an Employee or change the status of the Participant’s
employment or the policies of the Participant’s Employer regarding termination
of employment.

12.3 Confidential Information. Each Participant shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to an Employer, and their respective businesses,
which shall have been obtained by the Participant during the Participant’s
employment by the Participant’s Employer and which shall not be or become public
knowledge (other than by acts by the Participant or representatives of the
Participant in violation of this Plan). After termination of a Participant’s
employment with the Company or other Employer, the Participant shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it. In no event
shall an asserted violation of the provisions of this Section 12.3 constitute a
basis for deferring or withholding any amounts otherwise payable under this
Plan.

12.4 Named Fiduciary; Administration. The Company is the named fiduciary of the
Plan, and shall administer the Plan, acting through the Company’s Management
Performance Committee, who shall be the Plan Administrator. The Plan
Administrator shall have full and complete discretionary authority to
administer, construe, and interpret the Plan, to decide all questions of
eligibility, to determine the amount, manner and time of payment, and to make
all other determinations deemed necessary or advisable for the Plan. The Plan
Administrator shall review and determine all claims for benefits under this
Plan.

12.5 Claim Procedure.

(a) Filing a Claim. All claims and inquiries concerning benefits under the Plan
must be submitted to the Plan Administrator in writing. The claimant may submit
written comments, documents, records or any other information relating to the
claim. Furthermore, the claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. If an Employee or former
Employee makes a written request alleging a right to receive benefits under this
Plan or alleging a right to receive an adjustment in benefits being paid under
the Plan, the Company shall treat it as a claim for benefits.

 

15



--------------------------------------------------------------------------------

(b) Review of Claims; Claims Denial. The Plan Administrator shall initially deny
or approve all claims for benefits under the Plan. If any claim for benefits is
denied in whole or in part, the Plan Administrator shall notify the claimant in
writing of such denial and shall advise the claimant of his right to a review
thereof. Such written notice shall set forth, in a manner calculated to be
understood by the claimant, specific reasons for such denial, specific
references to the Plan provisions on which such denial is based, a description
of any information or material necessary for the claimant to perfect his claim,
an explanation of why such material is necessary and an explanation of the
Plan’s review procedure, and the time limits applicable to such procedures.
Furthermore, the notification shall include a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. Such written notice shall be given to the
claimant within a reasonable period of time, which normally shall not exceed
ninety (90) days, after the claim is received by the Plan Administrator.

(c) Appeals. Any claimant or his duly authorized representative, whose claim for
benefits is denied in whole or in part, may appeal such denial by submitting to
the Plan Administrator a request for a review of the claim within sixty (60)
days after receiving written notice of such denial from the Plan Administrator.
The Plan Administrator shall give the claimant upon request, and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim of the claimant, in preparing his request for
review. The request for review must be in writing. The request for review shall
set forth all of the grounds upon which it is based, all facts in support
thereof, and any other matters which the claimant deems pertinent. The Plan
Administrator may require the claimant to submit such additional facts,
documents, or other materials as the Plan Administrator may deem necessary or
appropriate in making its review.

(d) Review of Appeals. The Plan Administrator shall act upon each request for
review within sixty (60) days after receipt thereof. The review on appeal shall
consider all comments, documents, records and other information submitted by the
claimant relating to the claim without regard to whether this information was
submitted or considered in the initial benefit determination.

(e) Decision on Appeals. The Plan Administrator shall give written notice of its
decision to the claimant. If the Plan Administrator confirms the denial of the
application for benefits in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, and specific references to the Plan provisions on which the
decision is based. The notice shall also contain a statement that the claimant
is entitled to receive upon request, and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. Information is relevant to a claim if it was
relied upon in making the benefit determination or was submitted, considered or
generated in the course of making the benefit determination, whether it was
relied upon or not. The notice shall also contain a statement of the claimant’s
right to bring an action under ERISA Section 502(a). If the Plan Administrator
has not rendered a decision on a request for review within sixty (60) days after
receipt of the request for review, the claimant’s claim shall be deemed to have
been approved. The Plan Administrator’s decision shall be final and not subject
to further review within the Company. There are no voluntary appeals procedures
after appellate review by the Plan Administrator.

 

16



--------------------------------------------------------------------------------

(f) Determination of Time Periods. If the day on which any of the foregoing time
periods is to end is a Saturday, Sunday or holiday recognized by the Company,
the period shall extend until the next following business day.

12.6 Unfunded Plan Status. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

12.7 Attorney Fees; Interest. The Company agrees to pay as incurred, to the full
extent permitted by law, and in accordance with Section 6.8(d) hereof, all legal
fees and expenses which a Participant may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, the Participant, or
others of the validity or enforceability of, or liability under, any provision
of this Plan or any guarantee of performance thereof (including as a result of
any contest by the Participant about the amount of any payment pursuant to this
Plan), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code. The foregoing
right to legal fees and expenses shall not apply to any contest brought by a
Participant (or other party seeking payment under the Plan) that is found by a
court of competent jurisdiction to be frivolous or vexatious.

12.8 Code Section 409A Savings Clause. The payments and benefits provided
hereunder are intended to be exempt from or compliant with the requirements of
Section 409A of the Code. Notwithstanding any provision of this Plan to the
contrary, in the event that the Company reasonably determines that any payments
or benefits hereunder are not either exempt from or compliant with the
requirements of Section 409A of the Code, the Company shall have the right adopt
such amendments to this Plan or adopt such other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that are necessary or appropriate (i) to preserve the
intended tax treatment of the payments and benefits provided hereunder, to
preserve the economic benefits with respect to such payments and benefits,
and/or (ii) to exempt such payments and benefits from Section 409A of the Code
or to comply with the requirements of Section 409A of the Code and thereby avoid
the application of penalty taxes thereunder; provided, however, that this
Section 12.8 does not, and shall not be construed so as to, create any
obligation on the part of the Company to adopt any such amendments, policies or
procedures or to take any other such actions or to indemnify any Participant for
any failure to do so.

12.9 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

17



--------------------------------------------------------------------------------

12.10 Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Colorado without
reference to principles of conflict of law, except to the extent pre-empted by
Federal law.

12.11 Effectiveness. The Plan is effective upon the “Distribution” (as such term
is defined in that certain Separation and Distribution Agreement, by and between
the Questar Corporation and the Company, dated as of June 14, 2010 (the
“Separation Agreement”)) (the “Effective Date”); provided, however, in the event
that the Separation Agreement is terminated or the Distribution otherwise does
not occur for any reason, this Plan shall automatically, and without notice,
terminate and shall be of no force or effect and no participants shall have any
rights or interests hereunder.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

I hereby certify that this QEP Resources, Inc. Executive Severance Compensation
Plan was duly adopted by the Board of Directors of QEP Resources, Inc. on
June 12, 2010.

Executed on this 12 day of June, 2010.

 

    By:  

/s/ Richard J. Doleshek

    Richard J. Doleshek     Executive Vice President, Chief Financial Officer
and Treasurer